Citation Nr: 0940301	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-24 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals, status 
post fracture, middle finger left hand, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1983 to April 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In his August 2007 substantive appeal, the Veteran noted that 
two of his fingers were smashed and disfigured as a result of 
an in-service accident, but he is only service connected for 
the middle finger disability.  The issue of entitlement to 
service connected for the ring finger on his left hand is 
referred to the RO for appropriate development.

The Board notes that the Veteran checked a box on the August 
2007 substantive appeal form indicating that he would like a 
Board hearing at a local VA office.  In response to this 
request, the RO sent the Veteran a letter in December 2007 
asking him to identify whether he would like a video-
teleconference hearing at his local RO, a Travel Board 
hearing at his local RO, or a Central Office hearing in 
Washington DC.  It was explained that video-teleconference 
hearings occur more frequently but that the Board member 
would be in Washington, DC, while the Veteran was at the 
Chicago office.  It was also explained that the Veteran would 
be responsible for travelling to Washington DC at his own 
expense if he chose to have a Central Office hearing.  The 
Veteran was asked to indicate which type of hearing he would 
like, or whether he no longer wanted a hearing, on an 
attached hearing election form and to return this form to the 
RO.  

The Veteran did not respond to the December 2007 letter, and 
he has not made any further hearing request or clarification.  
While a May 2009 statement from the Veteran's accredited 
representative notes the hearing request in its statement of 
facts, it does not object to the hearing not having been 
scheduled, and it does not otherwise indicate that the 
Veteran still wishes to have a hearing.  No further hearing 
request appears in the representative's September 2009 
informal hearing presentation.  

Furthermore, it appears that the Veteran moved sometime 
following the issuance of the December 2007 hearing election 
letter and prior to the issuance of an April 2009 notice 
letter, as the latter notice letter was returned as 
undeliverable.  Similarly, a May 2009 VA examination had to 
be cancelled after the Veteran could not be reached by phone 
and a notice letter was returned undelivered.  An undated 
report of contact states that both the Veteran's 
representative and the hospital have the Veteran's same old 
address and could not provide a new one.  It also states that 
the Veteran's phone had been disconnected.  The Board's 
Veterans Appeals Locator and Control System (VACOLS) also 
reflects the same mailing address from which the last several 
letters from VA were returned as undeliverable.

The Board emphasizes that VA's duty to assist in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA, to include informing VA of a change in 
address.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Considering the Veteran's failure to return the hearing 
election form, his representative's lack of contentions 
regarding a continued desire to appear for a hearing, and the 
Veteran's failure to advise VA of his new address, the Board 
will consider the Veteran's hearing request to be withdrawn.


FINDING OF FACT

Residuals of the Veteran's status post fracture, middle 
finger of the left hand, include pain and soft tissue 
prominence at the proximal interphalangeal joint, and 
decreased sensation to pinprick testing in the distal one-
third of the finger.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for residuals, status post fracture, 
middle finger left hand, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a May 2006 evidentiary development letter in which the 
RO advised the appellant of the evidence needed to 
substantiate his increased rating claim.  The appellant was 
advised in this letter of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This notice further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records and his available 
private treatment records.  The RO also arranged for the 
Veteran to undergo a VA examination in July 2006.  The July 
2006 examination report is thorough and consistent with VA 
treatment records from the period that is currently on 
appeal.  The examiner elicited from the Veteran his history 
of complaints and symptoms, and provided clinical findings 
detailing the results of this examination.  For these 
reasons, the Board concludes that the examination report in 
this case is adequate upon which to base a decision.  

The Board further notes that VA had scheduled the Veteran for 
a new examination in May 2009.  However, this examination was 
cancelled because the notification letter was returned to the 
VA hospital as undeliverable.  As noted above, the Veteran 
has a duty to cooperate with the development of his claim, to 
include providing VA with a current address so he may receive 
notice of any information or action that is required on his 
part.  See Wood, supra.  Thus, even had the July 2006 VA 
examination been inadequate for rating purposes, VA has 
attempted to the extent possible to obtain a new examination 
and, in light of his failure to provide updated contact 
information, no further action is necessary, or even possible 
to more fully develop this case.  

In summary, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the Veteran to undergo an appropriate VA examination.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that the Veteran is currently assigned a 10 
percent rating for residuals, status post fracture, middle 
finger left hand, under 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2009).  This code assigns a maximum 10 percent rating 
for ankylosis, whether favorable or unfavorable, of the long 
finger, regardless of whether the finger at issue is on the 
Veteran's dominant or non-dominant hand.  The note to this 
diagnostic code directs that consideration be paid to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Pursuant to 38 C.F.R. § 4.68, the combined rating for all 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5154, 
amputation of the long finger on either hand is assigned a 20 
percent rating with metacarpal resection (more than one-half 
the bone lost).  A 10 percent rating is assigned for 
amputation of the long finger without metacarpal resection, 
at proximal interphalangeal joint or proximal thereto.  

Alternately, 38 C.F.R. § 4.71a, Diagnostic Code 5229 provides 
a maximum 10 percent rating for limitation of motion of the 
long finger.

According to the July 2006 VA examination report, the Veteran 
complained of dropping items and throbbing pain in his hand 
with occasional burning pain awakening him at night.  He 
reported that he had a left carpal tunnel release in October 
2000.  He was forced into retirement in December 2004 due to 
retinopathy.  He can do his own activities of daily living 
and chores.  

On examination, fingers touched the left palm with flexion, 
except the middle finger, which gapped approximately one 
quarter of an inch above the palm.  Peripheral pulses where 
2+ and capillary refill was less than three seconds.  There 
was a positive Tinel sign at the left ulnar and wrist. There 
were no clear changes on monofilament testing.  There was no 
focal weakness.  X-ray examination of the left hand showed 
soft tissue prominence at the proximal interphalangeal joint 
of the third digit.  The Veteran failed to report for an EMG 
study.  The examiner's impression was that the Veteran had an 
oblique fracture of the left middle finger, and that he had 
neuropathy that was less likely as not a complication of the 
finger fracture.  

First, the Board notes that the Veteran is currently 
receiving the highest rating available under Diagnostic Code 
5226.  The Board has considered the Veteran's complaints of 
pain and weakness in his left hand.  Notwithstanding these 
findings, however, the Court has held that, where a 
musculoskeletal disability is currently evaluated at the 
highest scheduler evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, as the Veteran has been 
granted the maximum rating possible under Diagnostic Code 
5226, which is the diagnostic code that is applicable to 
ankylosis, and as a higher rating is not available for 
limitation of motion under Diagnostic Code 5229, the analysis 
required by DeLuca would not result in a higher schedular 
rating.

The Board has also considered whether an analogous increased 
rating is warranted based on amputation of the finger.  The 
Board finds, however, that such a rating is not warranted, as 
the pertinent findings of record describe symptoms that 
pertain to the proximal interphalangeal joint and not to the 
metacarpal.  

As noted above, the July 2006 x-ray showed soft tissue 
prominence at the proximal interphalangeal joint of the third 
digit on the Veteran's left hand.  The Board further notes 
that the remaining VA and private medical evidence of record 
does not suggest symptoms associated with the metacarpal of 
his left middle finger.  A May 2001 VA examination report, 
which served as the basis for granting a 10 percent rating in 
a June 2001 rating decision, notes that the Veteran 
complained of pain over the proximal interphalangeal joint of 
his middle finger, and that there was decreased sensation to 
pinprick testing in the distal one-third of the left middle 
finger due to the injury.  The examiner found no gross 
deformities of the finger, and x-ray examination was 
unremarkable.  

Thus, as the competent medical evidence of record suggests 
that the symptoms of pain and loss of sensation are limited 
to the distal third of the left middle finger, the Board 
finds that the Veteran's middle finger disability most 
closely approximates the 10 percent rating criteria for 
amputation of the finger under Diagnostic Code 5154.  
Therefore, a disability rating in excess of 10 percent based 
analogously on amputation of the middle finger is not 
warranted.

The Board has also considered whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  However, the July 2006 VA examination report found 
that all fingers except the middle finger were able to touch 
the left palm with flexion.  There is otherwise no indication 
of limitation of motion of any other finger on the Veteran's 
left hand due to the service-connected middle finger 
disability.

Nor is an additional rating warranted based on interference 
with overall function of the hand.  As noted above, the July 
2006 VA examination report found that the Veteran's left hand 
neuropathy was not at least as likely as not a complication 
of the finger fracture.  Likewise, the May 2001 VA examiner 
opined that the Veteran's symptoms of pain and parasthesias 
involving the general hand were most consistent with an 
entrapment mononeuropathy in the wrist and/or the elbow and 
were highly unlikely to be related to previous injury to the 
middle finger.  In addition, a March 2007 private 
electrodiagnostic evaluation from Dr. T.K.R. notes findings 
consistent with status post left carpal tunnel release.  
There was no evidence of left ulnar neuropathy.  

Finally, while the Veteran has reported having two scars on 
his middle finger, a separate compensable evaluation is not 
available under the applicable diagnostic codes,  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 through 7805.  Diagnostic Code 
7800 applies to disfigurement of the head, face, and neck and 
does not contemplate scars on the fingers.  A compensable 
rating under Diagnostic Code 7801 requires scars other than 
those on the head, face, or neck that are deep or cause 
limited motion to cover an area or areas exceeding six square 
inches, which is not indicated by the evidence of record.  
Diagnostic Code 7802 awards a compensable rating for scars on 
other than the head, face, or neck that are superficial and 
do not cause limited motion only if the scar or scars cover 
an area or areas of at least 144 square inches.  Likewise, 
the evidence of record does not suggest that the scars on the 
Veteran's fingers cover that large of a surface area.

Diagnostic Code 7803 applies to scars that are superficial 
and unstable.  There is no evidence in the case at hand 
suggesting that the Veteran's scars are unstable.  Diagnostic 
Code 7804 provides a 10 percent rating for scars that are 
superficial and painful on examination.  The medical evidence 
of record, including the VA examination reports, does not 
reflect that the Veteran's scars were painful on examination.  
Therefore, a compensable rating is not warranted.  

Finally, Diagnostic Code 7805 directs that the Veteran's 
scars be rated based on limitation of function of the 
affected part.  As this has already been done above, 
additional compensation based on limitation of motion of the 
Veteran's left middle finger would constitute pyramiding, 
which is prohibited under 38 C.F.R. § 4.14.  

In short, the Board finds that the preponderance of the 
probative evidence of record is against the claim of 
entitlement to a rating in excess of 10 percent for the 
residuals of the Veteran's status post fracture, middle 
finger left hand.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.




ORDER

Entitlement to an increased evaluation for residuals, status 
post fracture, middle finger left hand, currently evaluated 
as 10 percent disabling, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


